REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, doesn’t teach (in combination with all other features of the respective claim):
“the first output node is connected to D1 detector nodes, wherein D1 is greater than or equal to three; each of the D1 detector nodes is trained to detect a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the D1 detector nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the D1 detector nodes are falsely activated, including a first penalty term with the cost function for the two or more of the D1 detector nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 88 and similar limitations recited in claim 93; or
“the first output node is connected to R1 rejecter nodes, wherein R1 is greater than or equal to three; each of the R1 rejecter nodes is trained to reject a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the R1 rejecter nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the R1 rejecter nodes are falsely activated, including a penalty term with the cost function for the two or more of the R1 rejecter nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 91 and similar limitations recited in claim 96.
Choi, U.S. Patent Application Publication No. 2016/0155049, teaches extending a neural network by adding new nodes and training the extended neural network. However, Choi doesn’t teach “the first output node is connected to D1 detector nodes, wherein D1 is greater than or equal to three; each of the D1 detector nodes is trained to detect a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the D1 detector nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the D1 detector nodes are falsely activated, including a first penalty term with the cost function for the two or more of the D1 detector nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 88 and similar limitations recited in claim 93. Choi also doesn’t teach “the first output node is connected to R1 rejecter nodes, wherein R1 is greater than or equal to three; each of the R1 rejecter nodes is trained to reject a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the R1 rejecter nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the R1 rejecter nodes are falsely activated, including a penalty term with the cost function for the two or more of the R1 rejecter nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 91 and similar limitations recited in claim 96.
Smith et al., Gradual DropIn of Layers to Train Very Deep Neural Networks”, (herein Smith) teaches adding layers to a shallow neural network during training in order to slowly increase the depth of the neural network. However, Smith doesn’t teach “the first output node is connected to D1 detector nodes, wherein D1 is greater than or equal to three; each of the D1 detector nodes is trained to detect a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the D1 detector nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the D1 detector nodes are falsely activated, including a first penalty term with the cost function for the two or more of the D1 detector nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 88 and similar limitations recited in claim 93. Smith also doesn’t teach “the first output node is connected to R1 rejecter nodes, wherein R1 is greater than or equal to three; each of the R1 rejecter nodes is trained to reject a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the R1 rejecter nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the R1 rejecter nodes are falsely activated, including a penalty term with the cost function for the two or more of the R1 rejecter nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 91 and similar limitations recited in claim 96.
Coop and Arel, “Mitigation of Catastrophic Interference in Neural Networks using a Fixed Expansion Layer”, teaches modifying a neural network by adding a layer of sparse neurons with binary activations. However, Coop and Arel don’t teach “the first output node is connected to D1 detector nodes, wherein D1 is greater than or equal to three; each of the D1 detector nodes is trained to detect a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the D1 detector nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the D1 detector nodes are falsely activated, including a first penalty term with the cost function for the two or more of the D1 detector nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 88 and similar limitations recited in claim 93. Coop and Arel also don’t teach “the first output node is connected to R1 rejecter nodes, wherein R1 is greater than or equal to three; each of the R1 rejecter nodes is trained to reject a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the R1 rejecter nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the R1 rejecter nodes are falsely activated, including a penalty term with the cost function for the two or more of the R1 rejecter nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 91 and similar limitations recited in claim 96.
Therefore, the prior art of record, alone or in combination, doesn’t teach (in combination with all other features of the respective claim): “the first output node is connected to D1 detector nodes, wherein D1 is greater than or equal to three; each of the D1 detector nodes is trained to detect a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the D1 detector nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the D1 detector nodes are falsely activated, including a first penalty term with the cost function for the two or more of the D1 detector nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 88 and similar limitations recited in claim 93; or “the first output node is connected to R1 rejecter nodes, wherein R1 is greater than or equal to three; each of the R1 rejecter nodes is trained to reject a category represented by the first output node; and the n=l, ... , N training iterations comprise: for each of the n= 1, ... , N training iterations, determining by the computer system whether any of the R1 rejecter nodes are falsely activated; and for each of the n=l, ... , N training iterations for which there is a determination that two or more of the R1 rejecter nodes are falsely activated, including a penalty term with the cost function for the two or more of the R1 rejecter nodes that are falsely activated in the computing of the partial derivatives in the back-propagation phase” as recited in claim 91 and similar limitations recited in claim 96.
Claims 89, 90, 92, 94, 95, and 97 depend from one of claims 88, 91, 93, and 96 and is considered allowable for at least the reasons given above regarding claims 88, 91, 93, and 96.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123